467 F.2d 216
UNITED STATES of America, Plaintiff-Appellee,v.Alberto CAMBRE, Defendant-Appellant.
No. 72-1612.
United States Court of Appeals,Ninth Circuit.
Aug. 31, 1972.

William H. McAdam, Jr., of McAdam & Neil, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U.S. Atty., Howard B. Frank, Stephen G. Nelson, James W. Meyers, Asst. U.S. Attys., San Diego, Cal., for plaintiff-appellee.
Before KOELSCH, ELY, and TRASK, Circuit Judges.
PER CURIAM:


1
Cambre was convicted of three offenses, conspiracy to bribe a government official (18 U.S.C. Sec. 201(b)), bribery of a government official (Id.), and conspiracy to smuggle marijuana into the United States (21 U.S.C. Sec. 176a).  Cambre appeals, advancing three contentions.  He first complains that the court erred in severing his trial from the trial of others of the co-defendants.  The decision as to whether to grant such a severance generally rests within the sound discretion of the District Court.  On the record before us we find no indication that the District Court in this case abused its discretion.


2
Cambre also argues that he was entrapped into the commission of his offenses.  We refuse to consider this contention, inasmuch as the defense of entrapment was not presented in the court below.


3
Cambre's third contention, that the prosecution's evidence was insufficient to support his conviction, has no merit whatsoever.


4
Affirmed.